

115 HR 2363 IH: To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to reauthorize the predisaster hazard mitigation program.
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2363IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. Carson of Indiana introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to reauthorize the predisaster hazard mitigation program. 
1.Predisaster hazard mitigation programSection 203(m) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(m)) is amended to read as follows:  (m)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $200,000,000 for each of fiscal years 2017 through 2022.. 
